PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
             _______________

                  No. 19-2587
                _______________

                UNITED STATES

                        v.

               JAMEL E. EASTER,

                            Appellant
                _______________

  On Appeal from the United States District Court
      for the Middle District of Pennsylvania
       (D.C. Action No. 1-07-cr-00153-002)
      District Judge: Hon. Sylvia H. Rambo
                 ______________

            Argued: January 15, 2020
               ______________

Before: JORDAN, GREENAWAY, JR., and KRAUSE,
                 Circuit Judges.

           (Filed: September 15, 2020)
Heidi R. Freese
Frederick W. Ulrich [ARGUED]
Office of Federal Public Defender
100 Chestnut Street
Suite 306
Harrisburg, PA 17101
       Attorneys for Appellant

David J. Freed, U.S. Attorney for the Middle District of
Pennsylvania
Michael A. Consiglio [ARGUED]
Office of the United States Attorney
Middle District of Pennsylvania
228 Walnut Street
P.O. Box 11754
220 Federal Building and Courthouse
Harrisburg, PA 17108
       Attorneys for Appellee

                      _______________

                 OPINION OF THE COURT
                     _______________

GREENAWAY, JR., Circuit Judge.

       Appellant Jamel E. Easter challenges the District
Court’s order denying his motion for a resentencing hearing or
a reduction of his sentence under § 404 of the First Step Act of
2018 (“First Step Act”). Pub. L. No. 115-391, 132 Stat. 5194
(2018). Following the Fair Sentencing Act of 2010 (“Fair
Sentencing Act”) and Amendment 782 to the Sentencing
Guidelines, which reduced by two levels some of the base




                               2
offense levels in the Sentencing Guidelines, the District Court
granted Easter’s unopposed motion to reduce his initial
sentence. Following the enactment of § 404 of the First Step
Act, however, Easter sought resentencing again, and this time
the District Court declined to resentence Easter on the grounds
that the First Step Act did not alter the guideline range
applicable to Easter’s offenses. See 18 U.S.C. § 3553(a)(4). In
reaching that decision, the District Court did not indicate
whether it had considered the other factors set out in 18 U.S.C.
§ 3553(a).

       The question presented here is whether, when
considering a motion for sentence reduction under the First
Step Act, a court must consider anew all of the § 3553(a)
factors. Nothing in the First Step Act directs district courts to
deviate from § 3553(a)’s mandate that “[t]he court, in
determining the particular sentence to be imposed, shall
consider” the § 3553(a) factors. 18 U.S.C. § 3553(a). Our
answer is therefore a resounding yes. We will vacate the denial
of Easter’s motion and remand for reconsideration of the
motion.

I.     BACKGROUND

       On February 8, 2008, Easter was convicted of various
drug offenses involving crack cocaine and one firearms
offense. At the time of his conviction, the drug counts each
carried a mandatory minimum penalty of 10 years’
imprisonment, a maximum penalty of life imprisonment, and a
minimum term of supervised release of 5 years. The gun
charge carried a mandatory minimum of 5 years’ imprisonment
to be served consecutively to the sentence on the drug counts.




                               3
        The District Court determined that the applicable
guideline range for the drug offenses was 168 to 210 months.
The District Court based that determination on a finding that
Easter was responsible for possessing 343.55 grams of crack
cocaine, which consisted of the crack cocaine seized at the time
of arrest and the amount Easter and his co-defendant Carlton
Easter attempted to buy from an FBI informant. This finding
yielded a base offense level of 32 under § 2D1.1 of the 2007
Sentencing Guidelines, which the District Court increased by
two levels to 34 because Easter obstructed justice by driving
aggressively in his attempt to evade arrest. The District Court
finally determined his criminal history category to be II. Taken
together, these findings yielded a guidelines range of 168 to
210 months. His firearm offense carried a term of 60 months’
imprisonment. On March 31, 2009, the District Court
sentenced Easter to 228 months’ imprisonment. That sentence
consisted of 168 months on the drug offenses to run
consecutively to 60 months for the firearms offense followed
by a term of 5 years’ supervised release.

       In November 2014, Amendment 782 to the United
States Sentencing Guidelines became effective.            U.S.
Sentencing Guidelines Manual app. C, amend. 782 (U.S.
Sentencing Comm’n 2014). Amendment 782 reduced by 2
levels the base offense levels of various drug quantities. Id.
On October 7, 2015, the District Court granted Easter’s
unopposed motion for a retroactive sentence reduction
pursuant to Amendment 782.1 Under Amendment 782,


       1
       The Sentencing Commission expressly made
Amendment 782 retroactive, effective November 1, 2015. See
U.S.S.G. § 1B1.10(d).




                               4
Easter’s base offense level decreased from 34 to 32, which
corresponded to a guideline range of 135 months to 168
months’ imprisonment for the drug offenses. The District
Court imposed a sentence at the bottom of this range—135
months for the drug offenses and 60 months for the gun
possession charge to run consecutively to the drug counts. The
District Court therefore reduced his sentence on the drug
charges from 168 months to 135 months and the 60-month
consecutive term on the gun charge remained the same.

On December 21, 2018, Congress passed the First Step Act,
which made the Fair Sentencing Act retroactively applicable.2



      2
         The Fourth Circuit in United States v. Venable, 943
F.3d 187, 188–89 (4th Cir. 2019) has helpfully described the
statutory background of the First Step Act as follows:

              The statutory framework for this case
      involves the intersection of the Fair Sentencing
      Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372
      (2010), and the First Step Act. The Fair
      Sentencing Act reduced the penalties for specific
      cocaine-related offenses punishable under 21
      U.S.C. § 841(b)(1)(A) and (b)(1)(B) by
      increasing the amount of cocaine base required
      to trigger certain statutory penalties. In relevant
      part, Section 2 of the Fair Sentencing Act
      increased from 5 grams to 28 grams the quantity
      of cocaine base required to trigger the statutory
      penalties for a Class B felony set forth in 21
      U.S.C. § 841(b)(1)(B). This change also meant
      that an offense for less than 28 grams would




                              5
At the time of Easter’s initial sentencing, a violation of 21
U.S.C. § 841(a)(1) carried a mandatory minimum of 10 years’
imprisonment and a maximum sentence of life imprisonment
if the offense involved more than 50 grams of crack cocaine.

      thereafter be classified as a Class C felony and
      subject to lower statutory penalties.

              In late 2018, Congress enacted and the
      President signed into law the First Step Act, with
      the purpose of modifying prior sentencing law
      and expanding vocational training, early-release
      programs, and other initiatives designed to
      reduce recidivism. See, e.g., John Wagner,
      Trump Signs Bipartisan Criminal Justice Bill
      Amid Partisan Rancor over Stopgap Spending
      Measure, Washington Post, Dec. 21, 2018. In
      particular, Section 404 of the First Step Act
      allows previously sentenced defendants to file a
      motion requesting the sentencing court to
      “impose a reduced sentence as if [S]ections 2 and
      3 of the Fair Sentencing Act of 2010 were in
      effect at the time the covered offense was
      committed.” Pub. L. 115-391, § 404; 132 Stat.
      5194, 5222 (2018). A “covered offense” is
      defined in the First Step Act as “a violation of a
      Federal criminal statute, the statutory penalties
      for which were modified by [S]ection 2 or 3 of
      the Fair Sentencing Act of 2010, that was
      committed before August 3, 2010.” Id.
      (alterations in original).




                              6
If the offense involved 5 grams or more of crack cocaine, then
the violation carried a mandatory minimum of 5 years’
imprisonment and a maximum sentence of 40 years’
imprisonment. Under the Fair Sentencing Act, the offense
must involve 280 grams or more of crack cocaine to trigger the
10-years-to-life range and 28 grams or more to trigger the 5-
to-40-year range.

        On April 26, 2019, Easter filed a motion requesting a
resentencing hearing because he was convicted of a covered
offense for which the statutory penalties were reduced by
Section 2 of the Fair Sentencing Act. The Government
opposed that motion and argued that Easter was not eligible for
First Step Act relief, contending that eligibility turns not on the
drug weight for which Easter was convicted (i.e., 50 grams) but
on the drug weight for which he was held responsible at
sentencing (i.e., 343.55 grams). The District Court disagreed
and found Easter eligible under § 404(a) of the First Step Act.3

       On June 25, 2019, the District Court denied Easter’s
motion in the order that is the basis for this appeal. Despite
finding Easter eligible for First Step Act relief, the District
Court explained that for sentencing purposes, Easter was held
responsible for 343.55 grams of crack cocaine. His offense
level was therefore 30 before adding the 2-level enhancement
for use or possession of a firearm. A total offense level of 32
with a criminal history category of II, which is unchanged,

       3
         The Government does not appeal that ruling. We have
since held, consistent with the District Court’s determination,
that eligibility for § 404 relief “turns on a defendant’s statute
of conviction rather than his actual conduct.” United States v.
Jackson, 964 F.3d 197, 207 (3d Cir. 2020).




                                7
yielded a guideline range of 135 to 168 months. That range is
identical to the guideline range he had following Amendment
782. Because the guideline range did not change and the
guideline range was the only basis for his sentence, the District
Court declined to exercise its discretion to resentence Easter.
See J.A. at 7 (“The applicable mandatory minimum here . . .
has no effect on Easter’s sentence since his guideline range is
greater than the 5-year mandatory minimum so resentencing
him as if the [First Step Act] had been in effect at the time of
the offense would change nothing.”). In reaching this holding,
the District Court failed to address Easter’s request that it
consider his post-sentence rehabilitation when determining
whether to reduce his sentence. The District Court did not
mention any other § 3553(a) factor in making this
determination nor did it acknowledge that it had to consider the
§ 3353(a) factors in exercising its discretion.

       Easter timely filed this appeal.

II.    JURISDICTION AND STANDARD OF REVIEW

       The District Court had jurisdiction under 18 U.S.C.
§§ 3231 and 3582(c)(1)(B), and we have jurisdiction under 28
U.S.C. § 1291. Where the District Court finds that a movant is
eligible for a sentence modification under § 3582(c) but
declines to reduce the sentence, we review the denial for abuse
of discretion. See United States v. Pawlowski, 967 F.3d 327,
330 (3d Cir. 2020) (motions under § 3582(c)(1)(A)); United
States v. Weatherspoon, 696 F.3d 416, 420 (3d Cir. 2012)
(motions under § 3582(c)(2)).

        We review a criminal sentence for a “violation of the
law,” 18 U.S.C. § 3742(a)(1), which includes both “(i) matters
of statutory interpretation over which we have plenary review,




                               8
as well as (ii) questions about reasonableness,” United States
v. Manzella, 475 F.3d 152, 156 (3d Cir. 2007) (internal
citations omitted), which we review for abuse of discretion.
United States v. Diaz, 639 F.3d 616, 619 (3d Cir. 2011).

        The parties dispute whether we review the District
Court’s decision de novo or for abuse of discretion. Although
district courts have considerable discretion in determining an
appropriate sentence, that discretion is subject to certain
constraints. The question presented by this case pertains to
what constraints the First Step Act puts on district courts when
determining whether to grant a motion for sentence reduction.
In essence, the issue to be resolved is one of statutory
interpretation (i.e., the scope of the district court’s legal
authority); therefore, we will review the District Court’s
sentencing decision de novo.4 See United States v. Jackson,
964 F.3d 197, 201 (3d Cir. 2020).

III.   DISCUSSION

       The question whether a sentencing court must consider
the § 3553(a) factors when exercising its discretion to reduce
the sentence of a defendant pursuant to a motion under § 404

       4
         This is so even though the District Court did not enter
an explicit holding that it lacked authority to reconsider the
§ 3553(a) factors when it decided not to resentence Easter.
Easter’s appeal challenges not how the District Court exercised
its discretion in considering those factors, but rather the
District Court’s implicit determination as a matter of law that
it need not consider all of the § 3553(a) factors.




                               9
of the First Step Act is a matter of first impression in our
circuit. Although our sister circuits are divided over the precise
nature of the proceedings that sentencing judges must conduct
in this context, the emerging consensus is that, at a minimum,
a district court may consider the § 3553(a) factors. For the
following reasons, we hold that district courts must consider
all of the § 3553(a) factors to the extent they are applicable.

       In its order denying Easter’s motion for resentencing,
the District Court did not analyze this issue in any depth.
Although it did consider the Sentencing Guidelines, and
specifically the fact that the Guidelines range did not change
for the specific violation committed here after the Fair
Sentencing Act, it did not mention any other § 3553(a) factor.
Easter contends that the District Court erred in not considering
them all. For the reasons set forth below, we agree.

       The Statutory Framework

      Motions under § 404 of the First Step Act seek to
modify a defendant’s existing sentence. Accordingly, they fall
under the purview of 18 U.S.C. § 3582(c). Sentence
modifications under § 3582(c) constitute “exception[s] to the
general rule of finality” of sentences. Dillon v. United States,
560 U.S. 817, 824 (2010); see also id. at 827 (describing
§ 3582(c)(2) as “a narrow exception to the rule of finality”).

       Section 3582(c) authorizes sentence modifications in
four circumstances.       The first two are set forth in
§ 3582(c)(1)(A), which permits sentence modifications
(1) when “extraordinary and compelling reasons warrant such
a reduction” or (2) when certain defendants reach 70 years of
age, have served at least 30 years of their term, and have been
determined not to pose a threat to society. 18 U.S.C.




                               10
§ 3582(c)(1)(A).      Section 3582(c)(1)(B) allows for
modifications in a third situation; namely, “to the extent
otherwise expressly permitted by statute or by Rule 35 of the
Federal Rules of Criminal Procedure.” Finally, § 3582(c)(2)
permits modification of sentences in a fourth situation—where
the sentencing ranges would be lower under later-revised
Sentencing Guidelines.

       First Step Act motions fall under § 3582(c)(1)(B). See
United States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019), as
amended (Nov. 21, 2019) (“[T]he distinct language of the First
Step Act compels the interpretation that motions for relief
under     that     statute     are     appropriately     brought
under § 3582(c)(1)(B).”). That is so because the authority for
such proceedings stems not from “a sentencing range that has
subsequently been lowered by the Sentencing Commission,”
18 U.S.C. § 3582(c)(2), but rather from a sentencing range that
had been lowered by statute. We therefore look to the text of
§ 3582(c)(1)(B) and § 404(b) to determine the procedural
requirements of First Step Act motions. See United States v.
Sutton, 962 F.3d 979, 984 (7th Cir. 2020) (noting that the
“conditions, limits, or restrictions on the relief permitted” are
found in § 404(b)).

       The District Court Must Consider the § 3553(a)
       Factors

        The text of both § 3582(c)(1)(B) and § 404(b) of the
First Step Act support the holding that when deciding a motion
for a reduced sentence pursuant to the First Step Act, a District
Court      must     consider     the     § 3553(a)       factors.
Section 3582(c)(1)(B) states that “the court may modify an
imposed term of imprisonment to the extent otherwise
expressly permitted by statute[.]” 18 U.S.C. § 3582(c)(1)(B).




                               11
Here, that statute is § 404(b) of the First Step Act, which gives
the district court broad authority to “impose a reduced
sentence.” Importantly, § 404(b) uses the verb “impose” twice
rather than “reduce” or “modify.”5 When a court “imposes” a
sentence, the text of § 3553(a)—i.e., “Factors to be
considered in imposing a sentence”—mandates that a district
court “shall consider” the factors set forth therein. 18 U.S.C.
§ 3553(a) (italicized emphasis added); see also Shall,
Merriam-Webster           Abridged,        https://www.merriam-
webster.com/dictionary/shall (last visited September 9, 2020)
(defining “shall” as an auxiliary verb “used in laws . . . to
express what is mandatory”).

        Although § 3582(c)(1)(B) does not expressly mention
§ 3553, unlike § 3582(c)(1)(A) and § 3582(c)(2), that omission
does not mean that § 3553(a) does not apply. First,
§ 3582(c)(1)(B) makes clear that the procedural framework for
proceedings under that provision must be found either in the
statute authorizing the resentencing or Rule 35 of the Federal
Rules of Criminal Procedure. 18 U.S.C. § 3582(c)(1)(B).
Here, that statute, as discussed above, is the First Step Act, and
§ 404(b) clearly uses the verb “impose,” which means that
§ 3553(a) applies. Second, and more pragmatically, if the
district court were not required to consider these factors, then
it is unclear how the district court’s exercise of discretion
would be reviewable on appeal.


       5
          Section 404(b) states that “[a] court that imposed a
sentence for a covered offense may, on motion of the defendant
. . . impose a reduced sentence as if sections 2 and 3 of the Fair
Sentencing Act of 2010 . . . were in effect at the time the
covered offense was committed.”




                               12
        Several Courts of Appeals have held that consideration
of § 3553(a) factors is permissive. See, e.g., United States v.
Mannie, ‐‐F.3d‐‐, ‐‐ n.18, 2020 WL 4810084, at *8 (10th Cir.
2020) (“Notwithstanding the fact that neither the 2018 FSA nor
§ 3582(c)(1)(B) reference the 18 U.S.C. § 3553(a) factors, they
are permissible, although not required, considerations when
ruling on a 2018 FSA motion.”); United States v. Jones, 962
F.3d 1290, 1304 (11th Cir. 2020) (“District courts have wide
latitude . . . in [the § 404] context[, and i]n exercising their
discretion, they may consider all the relevant factors, including
the statutory sentencing factors, 18 U.S.C. § 3553(a).”); United
States v. Moore, 963 F.3d 725, 727 (8th Cir. 2020) (“When
reviewing a section 404 petition, a district court may, but need
not, consider the section 3553 factors.” (citing United States v.
Williams, 943 F.3d 841, 842 (8th Cir. 2019)); United States v.
Shaw, 957 F.3d 734, 741 (7th Cir. 2020) (“[N]othing in the
First Step Act precludes a court from utilizing § 3553(a)’s
familiar framework when assessing a defendant’s arguments;
and doing so makes good sense.”); United States v. Jackson,
945 F.3d 315, 322 n.8 (5th Cir. 2019) (declining to hold that
“the court must decide the factors in 18 U.S.C. § 3553(a),”
opting instead to “reserve the issue for another day”).
Moreover, in Moore, the Eighth Circuit read “may . . . impose”
in § 404(b) as ultimately permissive and thus rejected that
“impose” by itself mandates consideration of the § 3553(a)
factors. 963 F.3d at 728.

       We decline to follow our sister circuits for four reasons.

       First, as the district court explained in United States v.
Rose, “Congress is not legislating on a blank slate, [so] the
scope of the district court’s discretion must be defined against
the backdrop of existing sentencing statutes.” 379 F. Supp. 3d
223, 233 (S.D.N.Y. 2019). Section 404(b) uses the word




                               13
“impose” twice, and the first instance clearly refers to the act
of imposing the original sentence. Id. Because Congress used
the same word, we can infer that it conceived of the district
court’s role as being the same when it imposes an initial
sentence and when it imposes a sentence under the First Step
Act. As the text of § 3553(a) makes clear, district courts look
to the factors set forth there whenever they impose a sentence
on a defendant.6

       Second, as the district court also explained in Rose,
applying the § 3553(a) factors has considerable pragmatic
advantages—doing so (1) “makes sentencing proceedings
under the First Step Act more predictable to the parties”, (2)
“more straightforward for district courts,” and (3) “more
consistently reviewable on appeal.” Id. at 234–35. Sentencing
always turns on the balancing of a variety of factors; therefore,
a change in any one factor may alter the relative weight the
court assigns the others and, ultimately, may dictate a different
result. As the Seventh Circuit has explained, “[f]amiliarity
fosters manageability, and courts are well versed in using
§ 3553 as an analytical tool for making discretionary
decisions.” Shaw, 957 F.3d at 741. Moreover, a permissive

       6
        Furthermore, the Supreme Court has explained, “the
sentencing statutes envision both the sentencing judge and the
Commission as carrying out the same basic § 3553(a)
objectives, the one, at retail, the other at wholesale.” Rita v.
United States, 551 U.S. 338, 348 (2007). The Guidelines
alone, however, “insofar as practicable, reflect a rough
approximation of sentences that might achieve” those
objectives. Id. at 350. For that reason, district courts must
consider the other § 3553(a) factors to ensure that those
objectives are properly achieved.




                               14
regime means that sentencing courts may ignore the § 3553(a)
factors entirely for some defendants and not others, inviting
unnecessary sentencing disparities among similarly situated
defendants. Such a regime is antithetical to Congress’ intent
and the Guidelines’ purpose.

        Third, nothing in § 404 indicates that § 3553(a) does not
apply in this context. The failure to state explicitly that district
courts must consider the § 3553(a) factors does not mean that
Congress has forbidden district courts to do so. And our sister
circuits agree at least that the § 3553(a) factors are appropriate,
if not necessary, to consider. See Jones, 962 F.3d at 1304;
Shaw, 957 F.3d at 742; cf. United States v. Kelley, 962 F.3d
470, 477 (9th Cir. 2020) (implicitly holding that a district court
may consider the § 3553(a) factors as long as it does not engage in
a plenary resentencing). In fact, the Government has conceded
here, Oral Argument at 25:35, United States v. Easter (No. 19-
2587), https://www2.ca3.uscourts.gov/oralargument/audio/19‐
2587USAvEaster.mp3, and in cases before other circuit courts
that “the § 3553(a) sentencing factors apply in the § 404(b)
resentencing context.” United States v. Chambers, 956 F.3d
667, 674 (4th Cir. 2020); see also United States v. Hegwood,
934 F.3d 414, 418 (5th Cir. 2019), cert. denied, 140 S. Ct. 285
(2019) (“The government, relying on the fact that the First Step
Act gives the court discretion whether to reduce a sentence,
argues that the ordinary Section 3553(a) considerations apply
to determine whether to reduce the defendant’s sentence.”).

       Fourth, in so holding, we join the Sixth Circuit, which
has held “the necessary [§ 404] review—at a minimum—
includes an accurate calculation of the amended guidelines
range at the time of resentencing and thorough renewed
consideration of the § 3553(a) factors,” United States v.
Boulding, 960 F.3d 774, 784 (6th Cir. 2020), and the Fourth




                                15
Circuit, which has noted that “[d]istrict courts . . . and our peer
circuits are [] treating the factors as if they must apply,” and
that it “agree[s], and [] hold[s] that they do,” Chambers, 956
F.3d at 674.7

       Accordingly, we hold that when deciding whether to
exercise its discretion under § 404(b) of the First Step Act to
reduce a defendant’s sentence, including the term of supervised
release, the district court must consider all of the § 3553(a)
factors to the extent they are applicable.8 As the Fifth Circuit

       7
          In this circuit, district courts have set out a rationale
similar to the one we announce today. See, e.g., United States
v. Willis, 417 F. Supp. 3d 569, 575 (E.D. Pa. 2019) (explaining
that once the district court has determined whether a defendant
is eligible for relief, then the district court “considers the
sentencing factors of 18 U.S.C. § 3553” when determining
whether to reduce the sentence); United States v. Crews, 385
F. Supp. 3d. 439, 445–46 (W.D. Pa. 2019) (“Based upon the
foregoing, the court will determine whether to exercise its
discretion to reduce Crews[’] sentence, and, if so, conduct a
resentencing limited to consideration of the § 3553(a) factors
and as if sections 2 and 3 of the Fair Sentencing Act were
effective on the day Crews committed his offense of
conviction.”).
       8
          This includes the term of supervised release. Sutton,
962 F.3d at 982–83 (“[T]he First Step Act permits the district
court to reduce [the movant’s] term of supervised release,
because § 404(b) refers to imposing a reduced sentence and not
just a term of imprisonment.”); United States v. Holloway, 956
F.3d 660, 666 (2d Cir. 2020) (“[S]entences [is] a term that
encompasses equally terms of imprisonment and terms of
supervised release, both of which constitute statutory penalties




                                16
has helpfully explained, “[t]he district court’s action is better
understood as imposing, not modifying, a sentence, because
the sentencing is being conducted as if all the conditions for
the original sentencing were again in place with the one
exception” (i.e., the changes to sections 2 and 3 of the Fair
Sentencing Act). Hegwood, 934 F.3d at 418–19.

        We also hold, however, that Easter is not entitled to a
plenary resentencing hearing at which he would be present.
This holding joins us with the clear consensus among our sister
circuits. See, e.g., Mannie, ‐‐F.3d at ‐‐, 2020 WL 4810084, at
*8 (holding that, unlike in a plenary resentencing, movants for
First Step Act relief are not entitled to a hearing); United States
v. Denson, 963 F.3d 1080, 1089 (11th Cir. 2020) (“[T]he First
Step Act does not authorize the district court to conduct a
plenary or de novo resentencing.”); Kelley, 962 F.3d at 479
(“[T]he First Step Act does not authorize plenary
resentencing[.]”); United States v. Foreman, 958 F.3d 506, 508
(6th Cir. 2020) (“[N]othing in the First Step Act entitles a
defendant to a plenary resentencing.”); Williams, 943 F.3d at
843–44 (finding that a motion under § 404 of the First Step Act
does not entitle the defendant to a resentencing hearing);
Hegwood, 934 F.3d at 418 (reasoning that like a motion for a
sentence modification brought under 18 U.S.C. § 3582(c)(2), a
motion under § 404 of the First Step Act also does not authorize

which were modified by sections 2 and 3 of the Fair Sentencing
Act.”); United States v. Clark, 726 F.3d 496, 501 (3d Cir. 2013)
(“[S]entencing courts are to consider those § 3553(a) factors
listed in 18 U.S.C. § 3583(c), the provision governing
imposition of the initial term of supervised release.”).




                                17
a plenary resentencing proceeding). Instead, a district court
need simply acknowledge it has considered the § 3553(a)
factors “to the extent that they are applicable.” 18 U.S.C.
§ 3582(a). Accordingly, our review is for whether “the
particular circumstances of the case have been given
meaningful consideration within the parameters of
§ 3553(a)” and to ensure that where, as here, § 3553(a)
arguments were raised, the district court addressed them
beyond providing “more than a rote recitation of the § 3553(a)
factors.” United States v. Tomko, 562 F.3d 558, 567 (3d Cir.
2009) (en banc) (citation omitted). These circumstances
include post-sentencing developments, such as health issues or
rehabilitation arguments, as were raised here. See United
States v. Hudson, 967 F.3d 605, 612 (7th Cir. 2020) (“[A]
defendant’s conduct after sentencing is ‘plainly relevant’ to a
defendant’s rehabilitation, characteristics, and the sufficiency
of a sentence imposed.” (citing Shaw, 957 F.3d at 741));
Chambers, 956 F.3d at 675 (“Having concluded that the
§ 3553(a) factors apply in the § 404(b) context, postsentencing
evidence ‘may be highly relevant to several of [those] factors.”
(quoting Pepper v. United States, 562 U.S. 476, 491 (2011));
Williams, 943 F.3d at 844 (“A district court may consider
evidence of a defendant’s postsentencing rehabilitation at
resentencing.” (internal quotation marks and citation omitted)).

       Ultimately, while a district court “may” impose a
reduced sentence, it is not required to do so. See Jackson, 964
F.3d at 204. In making that decision, however, the court
“must” consider the factors Congress has prescribed to provide
assurance that it is making an individualized determination.
Here, the District Court limited its consideration to the
Guidelines (§ 3553(a)(4)) when it resentenced Easter. That




                              18
constitutes error. Upon remand all of the § 3553(a) factors
must be considered.

                            *****

       For the foregoing reasons, we will vacate Easter’s
sentence and remand to the District Court for resentencing
consistent with this decision.9




       9
          In situations where district courts fail to consider the
§ 3553(a) factors, the appropriate remedy is to remand the case
back to the district court for further consideration. See United
States v. Grier, 475 F.3d 556, 572 (3d Cir. 2007) (“While the
original sentence was most likely the product of
comprehensive and thoughtful deliberation, the record does not
reflect that fact. We will remand this case to allow the District
Court to reconsider the factors of 18 U.S.C. § 3553(a) on the
record and then to resentence the defendant.”).




                               19